Citation Nr: 1046146	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-40 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to service connection for a bilateral arm 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ear disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee and leg 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee and leg 
disorder.

7.  Entitlement to an initial rating higher than 30 percent for 
major depressive disorder prior to February 16, 2005, and a 
rating higher than 50 percent since.

8.  Entitlement to a rating higher than 40 percent for a low back 
disability, grade I spondylolisthesis at L4-L5 with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to 
November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a March 2009 decision, the Board denied the Veteran's claims 
for service connection for a jaw disorder and a bilateral arm 
disorder; denied her petition to reopen claims for service 
connection for an ear disorder, a left knee and leg disorder, and 
a right knee and leg disorder; denied her claim for increased 
ratings for major depressive disorder (rated 30 percent prior to 
February 16, 2005, and 50 percent since); and denied her claim 
for a rating higher than 40 percent a low back disability, grade 
I spondylolisthesis at L4-L5 with degenerative joint disease.

The Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  In a March 2010 order, 
granting a joint motion, the Court vacated the Board's decision 
and remanded the case to the Board for further development and 
readjudication in compliance with directives specified.

To comply with this Court order, the Board, in turn, is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

I.  Service Connection Claims

The Veteran is seeking service connection for a jaw disorder and 
a bilateral arm disorder.  According to the joint motion, 
evidence suggests the Veteran may suffer from these disorders as 
a result of her service-connected major depressive disorder and 
low back disability.  In particular, a VA examiner in March 2004 
opined that the Veteran's myofascial pain and neck problems 
seemed to be related to the back problem.  A number of entries 
also make reference to pain compounded with depression, and a 
March 2004 entry notes the pain was expected to continue 
"due to chronic depression."  A March 2005 entry further notes 
that she was seen by ENT [ear nose & throat] and found to 
experience TMJ [temporomandibular joint] dysfunction.  The joint 
motion therefore indicated that a VA examination should be 
performed to determine whether the Veteran has a jaw disorder and 
a bilateral arm/shoulder disorder and, if so, whether either 
disorder was caused or aggravated by her service-connected major 
depressive disorder and/or low back disability.  See C.F.R. § 
3.310(a) and (b) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (indicating service connection is permissible on this 
secondary basis for 


disability that his proximately due to, the result of, or 
chronically aggravated by a service-connected condition).  See, 
too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 
237 (1999) (collectively indicating that medical nexus evidence 
is needed to establish this cause-and-effect correlation).

II.  Increased-Rating Claims

With respect to her increased-rating claims, the joint motion 
indicated the Board failed to address certain symptoms and 
findings which suggest a worsening of her service-connected major 
depressive disorder and low back disability.  Concerning the low 
back disability, the joint motion was concerned with the 
Veteran's complaints of pain and spasm.  And with respect to her 
major depressive disorder, the concern involved her complaints of 
poor memory, reports of suicidal ideation in January 2005, and a 
rather low Global Assessment of Functioning (GAF) score of 30 
when evaluated in October 2005.   A GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

The Board therefore finds that additional VA examinations are 
needed to reassess the severity of these conditions, particularly 
since they were last examined almost three years ago in December 
2007.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding 
that the Board should have ordered contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).  See also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of the statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).


III.  New and Material Evidence Claims

Additional Veterans Claims Assistance Act (VCAA) notice is 
required concerning the Veteran's petition to reopen her 
previously denied claims for service connection for headaches, an 
ear disorder, a right knee and leg disorder, and a left knee and 
leg disorder, on the basis of new and material evidence.  The 
joint motion pointed out that none of the notice letters sent 
thus far has complied with Kent v. Nicholson, 20 Vet. App. 1 
(2006), wherein the Court indicated the Veteran must be:  
(1) notified of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence is); 
(2) apprised of the evidence and information necessary to 
substantiate each element of the underlying service connection 
claim; and (3) notified of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  See also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006), wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a supplemental VCAA 
notice letter to comply with the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In particular, this letter must:  
(1) notify her of the specific reason(s) for 
the previous denial of her claims for service 
connection for headaches, an ear disorder, a 
right knee and leg disorder, and a left knee 
and leg disorder in April 1980, and the more 
recent denial of her claim for service 
connection for a left knee disorder in March 
2000; (2) apprise her of the type of evidence 
and information necessary to reopen these 
claims, i.e., explain what would constitute 
new and material evidence; and (3) explain 
what specific evidence is required to 
substantiate the elements needed to grant the 
underlying claims on their merits.

2.  Scheduled the Veteran for appropriate VA 
examination(s) to determine whether she has a 
jaw disorder and a bilateral arm/shoulder 
disorder as a result of her service-connected 
major depressive disorder and/or low back 
disability.  All necessary studies and tests 
should be conducted.  The Veteran's claims 
file should be made available to the examiner 
for review.

Following an examination and a review of the 
claims file, the examiner(s) should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has a jaw disorder 
and a bilateral arm/shoulder disorder that 
was either caused or aggravated by her 
service-connected major depressive disorder 
and/or low back disability.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

3.  Schedule the Veteran for another VA 
psychiatric examination to reassess the 
severity and manifestations of her major 
depressive disorder as determined by the 
applicable rating criteria.  See 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2010).  Conduct 
all diagnostic testing and evaluation needed 
to make this determination.  The claims file, 
including a complete copy of this remand, 
must be made available to the examiner for a 
review of the Veteran's pertinent medical and 
other history.

Based on the review of this evidence and 
personal clinical evaluation, the examiner 
should indicate what specific symptoms are 
attributable to the service-connected 
major depressive disorder.  Also assign an 
Axis V GAF score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders and 
explain what the assigned score means.  This 
includes, if possible, sorting what measure 
of the GAF score is attributable to the 
service-connected major depressive disorder 
versus any other conditions (whether mental 
and/or physical).

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to her major 
depressive disorder, including the impact 
this condition has on her ability to work 
(obtain and retain substantially gainful 
employment).  Any indications that the 
Veteran's complaints or other symptomatology 
are not in accord with the objective findings 
on examination should be directly addressed 
and discussed in the examination report.

4.  Schedule the Veteran for an appropriate 
VA examination to reassess the severity of 
her low back disability, grade I 
spondylolisthesis at L4-L5 with degenerative 
joint disease, including any associated 
orthopedic and neurological symptoms, 
including affecting her lower extremities.  
The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review for the pertinent medical 
and other history.

All diagnostic testing and evaluation deemed 
necessary should be performed.  The examiner 
must describe all symptomatology referable to 
the Veteran's service-connected low back 
disability, including any neurological 
pathology such as sciatic neuropathy or 
radiculopathy affecting the lower 
extremities.

In reporting the results of range-of-motion 
testing, the examiner must identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the extent of any pain 
and describe the extent of any 
incoordination, weakened movement, and 
premature or excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  As well, the examiner should indicate 
whether there is ankylosis.

Normal ranges of motion of the thoracolumbar 
spine for VA purposes are from 0 to 90 
degrees of flexion, from 0 to 30 degrees of 
extension, from 0 to 30 degrees of left and 
right lateral flexion, and from 0 to 30 
degrees of left and right rotation.  See the 
Schedule for Rating Disabilities effective 
September 26, 2003, Plate V, Range of Motion 
of Cervical and Thoracolumbar Spine.

Regarding the Veteran's disc disease 
(intervertebral disc syndrome (IVDS)), the 
examiner must note the frequency and total 
duration of any incapacitating episodes in 
the past 12 months.  An incapacitating 
episode is a period of acute signs and 
symptoms due to the IVDS requiring bed rest 
prescribed by a physician and treatment by a 
physician.
The examiner must also provide an opinion 
concerning the impact of the Veteran's 
service-connected low back disability on her 
ability to work (engage in 
substantially gainful employment).

The examiner must discuss the rationale for 
all opinions expressed.

5.  Then readjudicate the claims in light of 
the additional evidence.  If any claim is not 
granted to the Veteran's satisfaction, send 
her and her representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


